Name: 2007/39/EC: Council Decision of 22 January 2007 appointing a Luxembourg member and a Luxembourg alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-01-08; 2007-01-24

 24.1.2007 EN Official Journal of the European Union L 17/21 COUNCIL DECISION of 22 January 2007 appointing a Luxembourg member and a Luxembourg alternate member of the Committee of the Regions (2007/39/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Luxembourg Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) A seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Etienne SCHNEIDER. A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Aly MAY, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, namely until 25 January 2010: (a) as a member:  Mr Marc SCHAEFER, Membre du Conseil communal de la commune de Vianden, to replace Mr Etienne SCHNEIDER; (b) as an alternate member:  Mr Gusty GRAAS, Membre du Conseil communal de la commune de Bettembourg, to replace Mr Aly MAY. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 22 January 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 56, 25.2.2006, p. 75.